IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00272-CR

TOMMY VILLAREAL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 38,366


                         REINSTATEMENT ORDER


       This appeal was abated to the trial court on March 14, 2018 because appellant’s

brief is overdue.

       A supplemental clerk’s record was filed on March 26, 2018 containing the trial

court’s findings. The trial court found that retained counsel for appellant was “derelict

in not filing an appellate brief within the extended time period afforded to him” and

“[t]here was no reasonable excuse provided by the retained counsel for failing to file the

appellate brief….” The trial court ordered, and recommended that this Court order,
counsel to file appellant’s brief no later than April 9, 2018.

        Accordingly, this appeal is reinstated, and appellant’s brief is due April 9, 2018.

Appellant’s motion for extension of time to file his brief, filed after the appeal was abated,

is dismissed as moot.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated; motion dismissed as moot
Order issued and filed April 4, 2018




Villareal v. State                                                                      Page 2